Citation Nr: 1510474	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-45 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for psychiatric disability. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from March 1979 to June 1979 and on active duty from March 1980 to July 1981.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In July 2012, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claim.  In its May 2014 remand, the Board indicated development to obtain in-service psychiatric treatment and the Veteran's Official Military Personnel File (OMPF) was necessary.  The record indicates the Veteran's OMPF was obtained in June 2014.  A review of the personnel records shows the Veteran received a Chapter 9 discharge from the Army Reserves in July 1981.  The Veteran received an honorable discharge at that time; however, the narrative reason for separation given was "alcohol or other drug abuse."  The Veteran's OMPF shows he failed the Alcohol and Drug Abuse Prevention and Control Program (ADAPCP), but neither the Veteran's personnel file nor service treatment records (STRs) contain the records of treatment received at this program.  The Veteran has numerously asserted that he experienced psychiatric symptoms of anxiety and depression, which resulted in his self-medicating with drugs and alcohol at that time.  In April 2010 the RO completed a formal finding of unavailability relative to records from the "VA Medical Center, Fort Campbell, KY." It does not appear the RO has complied with its duty to assist the Veteran relative to records from his treatment in the ADAPCP.  Therefore, the Veteran should be contacted to determine where this treatment took place, and all necessary development should be initiated to obtain those records. 


The Veteran was also afforded a VA examination in December 2014.  During the examination, the Veteran was diagnosed with major depressive disorder with psychotic features.  The examiner cursorily concluded, "there is no evidence in his records of any mental health treatment during his military service.  Per his records, he was separated from the Army for drug abuse."  The examiner went on to state, "there was no direct link during today's examination between his current symptoms and his prior military service."  The examiner did not explain why this is so.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, it is clear the examiner ignored the Veteran's reports of experiencing psychiatric symptoms in service.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the Veteran has numerously asserted he experienced symptoms of depression and anxiety during his period of active duty. 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  In particular the RO or the AMC should initiate development to obtain the records from the Veteran's drug and alcohol abuse treatment (ADAPCP) in service, as well as any ongoing treatment records relative to a psychiatric disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

2.  Then, the RO or the AMC should arrange for an addendum medical opinion to be obtained from the VA examiner who conducted the Veteran's December 2014 VA mental disorders examination.  All pertinent evidence of record must be made available to and reviewed by the examiner.  A notation indicating this record review took place should be included in the examination report.

With respect to each acquired psychiatric disorder that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service.  The examiner should discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the opinion. Specifically, in forming an opinion, the examiner should include consideration of the Veteran's statements concerning his in-service manifestations of anxiety and depressed mood. 

A rationale for any proffered opinion shall be provided.  If the requested opinion cannot be provided, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be furnished a supplemental statement of the case and given the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


